Case 1:17-cr-00183-TWP-TAB Document 141 Filed 04/20/20 Page 1 of 2 PageID #: 1046




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                           )
                                                      )
            Plaintiff,                                )
                                                      )
     v.                                               ) CAUSE NO. 1:17-cr-00183-TWP-TAB
                                                      )
  BUSTER HERNANDEZ,                                   )
  (a.k.a. Brian Kil, Brianna Killian, Brian Mil, Greg )
  Martain, Purge of Maine, uygt9@hushmail.com,        )
  jare9302@hushmail.com, Dtvx1@hushmail.com, )
  Leaked_hacks1, Closed Door, Closed Color, Clutter )
  Removed, Color Rain, Plot Draw, and Invil Cable, )
                                                      )
          Defendant.                                  )

                                               ORDER

         This matter is before the Court upon the parties’ Motion to continue the sentencing hearing

  presently set in this cause, and the Court, being duly advised, now finds as follows:

     1. This case was scheduled for sentencing on May 21, 2020;

     2. A continuance is necessary to stem the spread of COVID-19. See generally In re: Court

         Operations Under the Exigent Circumstances Created by Covid-19 and Related

         Coronavirus, General Order (S.D. Ind. Apr. 13, 2020).

     3. Consistent with the facts and circumstances of this case and the measures outlined in the

         Court’s General Order, a continuance serves the ends of justice and protects the public.

     4. The Court hereby makes particularized findings in this matter that a continuance serves

         the ends of justice, and such action outweighs the best interest of the public and the

         defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7); Zedner v. United States, 547

         U.S. 489, 509 (2006).

         The Court finds further that the ends of justice served by the continuance outweigh the best
Case 1:17-cr-00183-TWP-TAB Document 141 Filed 04/20/20 Page 2 of 2 PageID #: 1047




  interests of the public and Defendant, and that the Motion should be GRANTED for the reasons

  set forth in the Parties’ April 17, 2020 Motion.

         IT IS THEREFORE ORDERED that the sentencing hearing on May 21, 2020 is

  VACATED and will be rescheduled to July 10, 2020 at 9:00 a.m. in Room 344, United States

  Courthouse, 46 E. Ohio Street, Indianapolis, Indiana.

          SO ORDERED.

         Date: 4/20/2020

                                                          ________________________
                                                          Hon. Tanya Walton Pratt, Judge
                                                          United States District Court
                                                          Southern District of Indiana




  Distribution to the Parties
